DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on January 14, 2021, which amends the independent claims 1, 10, and 19, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on January 14, 2021, have been fully considered.
	Applicant argues that by this response, the independent claims 1, 5, and 13 are hereby amended to add a new limitation “identifying a set of shader programs to include in the stitched shader program, wherein the set of shader programs includes at least one multiversion shader program that includes a first version of instructions and a second version of instructions, wherein the first version of instructions uses a first number of resources that is different than a second number of resources used by the second version of instructions, and wherein the set of shader programs also includes a second shader program different from the multiversion shader program” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Parenteau, etc. (US 7750913 B1) teaches that wherein the set of shader programs also includes a second shader program different from 
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vembu, etc. (US 20200082059 A1) in view of Parenteau, etc. (US 7750913 B1), further in view of Paltashev, etc. (US 20180114290 A1).
Regarding claim 1, Vembu teaches that a method for generating a stitched shader program (See Vembu: Fig. 6, and [0070], "In one embodiment one or more execution units can be combined into a fused execution unit 609A-609N having thread control logic {607A-607N) that is common to the fused EUs. Multiple EUs can be fused into an EU group. Each EU in the fused EU group can be configured to execute a separate SIMD hardware thread. The number of EUs in a fused EU group can vary according to embodiments"), the method comprising:
identifying a set of shader programs to include in the stitched shader program (See Vembu: Fig. 4, and [0048], "In various embodiments the 3D pipeline 312 includes fixed function and programmable logic to process one or more shader programs, such as vertex shaders, geometry shaders, pixel shaders, fragment shaders, compute shaders, or other shader programs, by processing the instructions and dispatching execution threads to the graphics core array 414"), wherein the set of shader programs includes at least one multiversion shader program that includes a first version of instructions and a second version of instructions (See Vembu: Fig. 4, and [0048], "The graphics core array 414 provides a unified block of execution resources for use in processing these shader programs. Multi-purpose execution logic (e.g., execution units) within the graphics core(s) 415A-414B of the graphic core array 414 includes support for various 3D API shader languages and can execute multiple simultaneous execution threads associated with multiple shaders"), wherein the first version of instructions uses a first 
combining the set of shader programs to form the stitched shader program, wherein the stitched shader program includes instructions corresponding to the at least one multiversion shader program (See Vembu: Figs. 6A-B, and [0070], "In one embodiment one or more execution units can be combined into a fused execution unit 609A-609N having thread control logic {607A-607N) that is common to the fused EUs. Multiple EUs can be fused into an EU group. Each EU in the fused EU group can be configured to execute a separate SIMD hardware thread. The number of EUs in a fused EU group can vary according to embodiments") and instructions corresponding to the second shader program;
determining a number of resources for the stitched shader program (See Vembu: Fig. 7, and [0083], "Data manipulation instructions can have a third source operand (e.g., SRC2 724), where the instruction opcode 712 determines the number of source operands. An instruction's last source operand can be an immediate (e.g., hard-coded) value passed with the instruction"; and Figs. 9A-B, and [0103], "The client unit performs the command using information in data field 906. For some commands an explicit command size 908 is expected to specify the size of 
based on the determined number of resources, modifying the instructions corresponding to the at least one multiversion shader program to execute either the first  version of instructions or the second version of instructions, when the at least one multiversion shader is executed (See Vembu: Figs. 9A-B, and [0109], "The remaining commands in the command sequence differ based on the active pipeline for operations. Based on a pipeline determination 920, the command sequence is tailored to the 3D pipeline 922 beginning with   the 3D pipeline state 930 or the media pipeline 924 beginning at the media pipeline state 940").
However, Vembu fails to explicitly disclose that and wherein the set of shader programs also includes a second shader program different from the multiversion shader program; and instructions corresponding to the second shader program; and modifying the instructions corresponding to the at least one multiversion shader program to execute either the first version of instructions or the second version of instructions.
However, Parenteau teaches that and wherein the set of shader programs also includes a second shader program different from the multiversion shader program (See Parenteau: Figs. 4-5 and 13, and Col. 9 Lines 38-47, “Snippet assembly 510 may reference four individual shader snippets 530, as illustrated in FIG. 5.  As noted above, a shader program may indicate a particular combination of shader snippets.  In the embodiment illustrated in FIG. 5, snippet assembly 510 includes four snippet identifiers 520, each indicating a single shader snippet 530.  Thus, a shader program may define complex functionality involving multiple shader snippets and therefore multiple shader tasks or operations without actually including any platform API 
instructions corresponding to the second shader program (See Parenteau: Figs. 4-5, and Col. 9 Lines 61-67 ~ Col. 10 Lines 1-4, “In some embodiments, snippet assembly framework 120 may be configured to generate (automatically) the specific code necessary to implement a shader snippet in one or more of the platform APIs.  For example, snippet assembly framework 120 may have various sets of source code in the various platform APIs that may be used to generate the source code for individual shader snippets based on the specific operation identified by the programmer for that snippet.  For example, snippet assembly framework 120 may include standard code for applying a color gradient in various shader programming languages and/or platform APIs”).
Therefore, it  would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Vembu to have and wherein the set of shader programs also includes a second shader program different from the multiversion shader program; and instructions corresponding to the second shader program as taught by Parenteau in order to have no worrying about the actual code necessary to implement that transformation in each of the different platform APIs (e.g., DirectX, OpenGL, HLSL) (See Parenteau: Fig. 4, and Col. 8 Lines 25-50, " A programmer may use snippet assembly framework 120 to design and specify individual shader snippets.  In one embodiment, the programmer may not actually code the snippets, but instead may identify, such as via an abstraction layer or pseudo-language, the overall task or operation to be performed by the snippets.  For instance, rather than design, 

However, Paltashev teaches that modifying the instructions corresponding to the at least one multiversion shader program to execute either the first version of instructions or the second version of instructions (See Paltashev: Fig. 7, and [0074], "Some embodiments of the graphics processing system 700 include more or fewer virtual graphics pipelines than the four virtual graphics pipelines 726-729 shown in FIG. 7 and the number of virtual graphics pipelines (as well as the composition of the virtual graphics pipelines) can change dynamically, e.g., in response to user input or system events such as completion of the tasks in a thread assigned to a virtual graphics pipeline").
Therefore, it  would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Vembu to have modifying the instructions corresponding to the at least one multiversion shader program to execute either the first  version of instructions or the second version of instructions as taught by Paltashev in order to remove front-end bottlenecks on context switch and preemption, minimize data movement by enabling persistent producer-consumer threads, and maintain the option to  keep code and data local to a computing unit and iterate as well as use a local on-chip memory hierarchy (See Paltashev: Fig. 6, and [0068], "Some embodiments of the graphics processing system 600 have a number of advantages over conventional graphics pipelines. For example, the graphics processing system 600 utilizes fixed-function hardware within the compute domain and many compute shaders or virtual GPUs can be scheduled concurrently and load balanced by the 
Regarding claim 2, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 1 as outlined above. Further, Paltashev teaches that the method of claim 1, wherein determining the number of resources for the stitched shader program comprises:

claim 3, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 1 as outlined above. Further, Vembu teaches that the method of claim 1, wherein determining the number of resources for the stitched shader program comprises:
selecting the number of resources based on performance characteristics of the set of shader programs (See Vembu: Figs. 14A-B, and [0142], "While the illustrated configuration of the GPGPU 1430 can be configured to train neural networks, one embodiment provides alternate configuration of the GPGPU 1430 that can be configured for deployment within a high performance or low power inferencing platform. In an inferencing configuration the GPGPU 1430 includes fewer of the compute clusters 1436A-1436H relative to the training configuration. Additionally, the memory technology associated with the memory 1434A-1434B may differ between inferencing and training configurations, with higher bandwidth memory technologies devoted to training configurations. In one embodiment the inferencing configuration of the GPGPU 1430 can support inferencing specific instructions. For example, an inferencing configuration can provide support for one or more 8-bit integer dot product instructions, which are commonly used during inferencing operations for deployed neural networks").
Regarding claim 4, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 1 as outlined above. Further, Paltashev teaches that the method of claim 1, wherein modifying the instructions corresponding to the multiversion shader program comprises:
modifying version selection instruction placeholders (See Paltashev: Fig. 17, and [0124], "In some embodiments, control and sequencing in the physical pipe fragment 1705 depends on processing data-path selection: executable kernel code 1755 provides control and sequencing 
Regarding claim 5, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 1 as outlined above. Further, Vembu teaches that the method of claim 1, wherein modifying the instructions corresponding to the multiversion shader program comprises:
modifying glue instruction placeholders (See Vembu: Figs. 9A-B, and [0106], "In some embodiments, a pipeline select command 913 is used when a command sequence requires the graphics processor to explicitly switch between pipelines. In some embodiments, a pipeline select command 913 is required only once within an execution context before issuing pipeline commands unless the context is to issue commands for both pipelines. In some embodiments, a pipeline flush command 912 is required immediately before a pipeline switch via the pipeline select command 913").
Regarding claim 6, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 1 as outlined above. Further, Vembu teaches that the method of claim 1, further comprising: compiling a first shader program to generate the at least one multiversion shader program (See Vembu: Fig. 10, and [0119], "In some embodiments, operating system 1020 is a Microsoft.RTM. Windows.RTM. operating system from the Microsoft Corporation, a proprietary UNIX-like operating system, or an open source UNIX-like operating system using a variant of the Linux kernel. The operating system 1020 can support a graphics API 1022 such as the Direct3D 
Regarding claim 7, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 6 as outlined above. Further, Paltashev teaches that the method of claim 6, further comprising:
analyzing resource utilization of initial compiled shaders for shader programs specified by an application to determine a threshold (See Paltashev: Fig. 20, and [0141], "At decision block 2015, the graphics processing system determines whether there is a bottleneck at the fixed function hardware unit. For example, the throughput of the fixed function hardware unit can be compared to a threshold value. If the throughput falls below the threshold value, the graphics processing system detects a bottleneck at the fixed function hardware unit"); and
in response to determining that an initial compiled shader corresponding to the at least one multiversion shader program utilizes a number of resources above the threshold, generating the at least one multiversion shader program (See Paltashev: Fig. 20, and [0141], "The other indicators such as the queue status or the buffer occupancy can also be compared to corresponding thresholds to detect bottlenecks in the fixed function hardware unit. As long 
Regarding claim 8, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 1 as outlined above. Further, Vembu teaches that the method of claim 1, wherein the identifying the set of shader programs to include in the stitched shader program is performed at runtime based on assets specified to be included in a scene for an application (See Vembu: Fig. 6, and [0066], "In some embodiments, the execution units 608A-608N are primarily used to execute shader programs. A shader processor 602 can process the various shader programs and dispatch execution threads associated with the shader programs via a thread dispatcher 604. In one embodiment the thread dispatcher includes logic to arbitrate thread initiation requests from the graphics and media pipelines and instantiate the requested threads on one or more execution unit in the execution units 608A-608N.  For example, a geometry pipeline can dispatch vertex, tessellation, or geometry shaders to the thread execution logic for processing. In some embodiments, thread dispatcher 604 can also process runtime thread spawning requests from the executing shader programs").
Regarding claim 9, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 1 as outlined above. Further, Vembu teaches that the method of claim 1, wherein: the first version   of instructions and the second version of instructions perform the same operations on the same input to generate the same output but utilize a different number of resources (See Vembu: Fig. 8, and [0090], "In some embodiments, graphics processor 800 
Regarding claim 10, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 1 as outlined above. Further, Vembu, Parenteau, and Paltashev teach that a computing device configured to generate a stitched shader program (See Vembu: Fig. 6, and [0070], "In one embodiment one or more execution units can be combined into a fused execution unit 609A-609N having thread control logic {607A-607N) that is common to the fused EUs. Multiple EUs can be fused into an EU group. Each EU in the fused EU group can be configured to execute a separate SIMD hardware thread. The number of EUs in a fused EU group can vary according to embodiments"), the computing device comprising:

a processor configured to execute a linker (See Vembu: Fig. 1, and [0028], "Memory controller 116 also couples with an optional external graphics processor 112, which may communicate with the one or more graphics processors 108 in processors 102 to perform graphics and media operations"), the linker configured to:
identify a set of shader programs to include in the stitched shader program (See Vembu: Fig. 4, and [0048], "In various embodiments the 3D pipeline 312 includes fixed function and programmable logic to process one or more shader programs, such as vertex shaders, geometry shaders, pixel shaders, fragment shaders, compute shaders, or other shader programs, by processing the instructions and dispatching execution threads to the graphics core array 414"), wherein the set of shader programs includes at least one multiversion shader program that includes a first version of instructions and a second version of instructions (See Vembu: Fig. 4, and [0048], "The graphics core array 414 provides a unified block of execution resources for use in processing these shader programs. Multi-purpose execution logic (e.g., execution units) within the graphics core(s) 415A-414B of the graphic core array 414 includes support for various 3D API shader languages and can execute multiple simultaneous execution threads associated with multiple shaders"), wherein the first version of instructions uses a first number of resources that is different, than a second number of resources used by the second version of instructions (See Vembu: Fig. 4, and [0051], "In some embodiments, graphics core array 414 is 
combine the set of shader programs to form the stitched shader program, wherein the stitched shader program includes instructions corresponding to the multiversion shader program (See Vembu: Figs. 6A-B, and [0070], "In one embodiment one or more execution units can be combined into a fused execution unit 609A-609N having thread control logic {607A- 607N) that is common to the fused EUs. Multiple EUs can be fused into an EU group. Each EU in the fused EU group can be configured to execute a separate SIMD hardware thread. The number of EUs in a fused EU group can vary according to embodiments") and instructions corresponding to the second shader program (See Parenteau: Figs. 4-5, and Col. 9 Lines 61-67 ~ 
determine a number of resources for the stitched shader program (See Vembu: Fig. 7, and [0083], "Data manipulation instructions can have a third source operand (e.g., SRC2 724), where the instruction opcode 712 determines the number of source operands. An instruction's last source operand can be an immediate (e.g., hard-coded) value passed with the instruction"; and Figs. 9A-B, and [0103], "The client unit performs the command using information in data field 906. For some commands an explicit command size 908 is expected to specify the size of the command. In some embodiments, the command parser automatically determines the size of at least some of the commands based on the command opcode"); and
based on the determined number of resources, modify the instructions corresponding to the at least one multiversion shader program to execute either the first version of instructions, or the second version of instructions (See Paltashev: Fig. 7, and [0074], "Some embodiments of the graphics processing system 700 include more or fewer virtual graphics pipelines than the four virtual graphics pipelines 726-729 shown in FIG. 7 and the number of virtual graphics pipelines (as well as the composition of the virtual graphics pipelines) can change dynamically, e.g., in response to user input or system events such as completion of the 
Regarding claim 11, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 10 as outlined above. Further, Paltashev teaches that the computing device of claim 10, wherein determining the number of resources for the stitched shader program comprises:
identifying, as the number of resources, a lowest number of resources that all shader programs of the set of shader programs are capable of executing with (See Paltashev: Fig. 17, and [0124], "For example, shader kernel code 1755, firmware microcode 1760, or a combination thereof can be used to implement the functionality of the physical pipe fragment control block 1710. The state registers 1765 and the hardware state machines 1770 can then be configured to store and utilize state information to determine the current operational state of the physical pipe fragment control block 1710, which can provide control signaling to the physical pipe fragment 1705 based on its operational state and other information available to the physical pipe fragment control block 1710. In some embodiments, control and sequencing in the physical pipe fragment 1705 depends on processing data-path selection: executable kernel code 1755 provides control and sequencing for shader resources 1735, firmware microcode 1760 provides control and sequencing for the firmware threads 1740 executing on micro-engines, the hardware state machines 1770 or hardwired microcode provide control and 
Regarding claim 12, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 10 as outlined above. Further, Vembu teaches that the computing device of claim 10, wherein determining the number of resources for the stitched shader program comprises:
selecting the number of resources based on performance characteristics of the set of shader programs (See Vembu: Figs. 14A-B, and [0142], "While the illustrated configuration of the GPGPU 1430 can be configured to train neural networks, one embodiment provides alternate configuration of the GPGPU 1430 that can be configured for deployment within a high performance or low power inferencing platform. In an inferencing configuration the GPGPU 1430 includes fewer of the compute clusters 1436A-1436H relative to the training configuration. Additionally, the memory technology associated with the memory 1434A-1434B may differ between inferencing and training configurations, with higher bandwidth memory technologies devoted to training configurations. In one embodiment the inferencing 
Regarding claim 13, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 10 as outlined above. Further, Paltashev teaches that the computing device of claim 10, wherein modifying the instructions corresponding to the multiversion shader program comprises:
modifying version selection instruction placeholders (See Paltashev: Fig. 17, and [0124], "In some embodiments, control and sequencing in the physical pipe fragment 1705 depends on processing data-path selection: executable kernel code 1755 provides control and sequencing for shader resources 1735, firmware microcode 1760 provides control and sequencing for the firmware threads 1740 executing on micro-engines, the hardware state machines 1770 or hardwired microcode provide control and sequencing for the fixed function hardware blocks 1745. In some cases, state control bit fields in reconfigurable GPU state registers of a synchronous flow are used to determine the control and sequencing signals").
Regarding claim 14, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 10 as outlined above. Further, Vembu teaches that the computing device of claim 10, wherein modifying the instructions corresponding to the multiversion shader program comprises:
modifying glue instruction placeholders (See Vembu: Figs. 9A-B, and [0106], "In some embodiments, a pipeline select command 913 is used when a command sequence requires the 
Regarding claim 15, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 10 as outlined above. Further, Vembu teaches that the computing device of claim 10, further comprising a compiler configured to:
compile a first shader program to generate the at least one multiversion shader program (See Vembu: Fig. 10, and [0119], "In some embodiments, operating system 1020 is a Microsoft.RTM. Windows.RTM. operating system from the Microsoft Corporation, a proprietary UNIX-like operating system, or an open source UNIX-like operating system using a variant of the Linux kernel. The operating system 1020 can support a graphics API 1022 such as the Direct3D API, the OpenGL API, or the Vulkan API. When the Direct3D API is in use, the operating system 1020 uses a front-end shader compiler 1024 to compile any shader instructions 1012 in HLSL into a lower-level shader language. The compilation may be a just-in- time (JIT) compilation or the application can perform shader pre-compilation. In some embodiments, high-level shaders are compiled into low-level shaders during the compilation of the 3D graphics application 1010. In some embodiments, the shader instructions 1012 are provided in an intermediate form, such as a version of the Standard Portable Intermediate Representation (SPIR) used by the Vulkan API").
claim 16, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 15 as outlined above. Further, Paltashev teaches that the computing device of claim 15, wherein the compiler is further configured to:
analyze resource utilization of initial compiled shaders for shader programs specified by an application to determine a threshold (See Paltashev: Fig. 20, and [0141], "At decision block 2015, the graphics processing system determines whether there is a bottleneck at the fixed function hardware unit.  For example, the throughput of the fixed function hardware unit can be compared to a threshold value. If the throughput falls below the threshold value, the graphics processing system detects a bottleneck at the fixed function hardware unit"); and
in response to determining that an initial compiled shader corresponding to the at least one multiversion shader program utilizes a number of resources above the threshold, generate the at least one multiversion shader program (See Paltashev: Fig. 20, and [0141], "The other indicators such as the queue status or the buffer occupancy can also be compared to corresponding thresholds to detect bottlenecks in the fixed function hardware unit. As long as the graphics processing system does not detect a bottleneck at the fixed function hardware unit, the graphics processing system continues to monitor throughput of the fixed function hardware unit at block 2010. If the graphics processing system detects a bottleneck, the method 2000 flows to block 2020").
Regarding claim 17, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 10 as outlined above. Further, Vembu teaches that the computing device of claim 10, wherein the identifying the set of shader programs to include in the stitched shader program is performed at runtime based on assets specified to be included in a scene for an 
Regarding claim 18, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 10 as outlined above. Further, Vembu teaches that the computing device of claim 10, wherein: the first version of instructions and the second version of instructions perform the same operations on the same input to generate the same output but utilize a different number of resources (See Vembu: Fig. 8, and [0090], "In some embodiments, graphics processor 800 includes a geometry pipeline 820, a media pipeline 830, a display engine 840, thread execution logic 850, and a render output pipeline 870. In some embodiments, graphics processor 800 is a graphics processor within a multi-core processing system that includes one or more general-purpose processing cores. The graphics processor is controlled by register writes to one or more control registers (not shown) or via commands issued to graphics processor 800 via a ring interconnect 802. In some embodiments, ring interconnect 802 couples graphics processor 800 to other processing components, such as other graphics processors or general-purpose processors. Commands from ring interconnect 802 are interpreted by a 
Regarding claim 19, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 1 as outlined above. Further, Vembu, Parenteau, and Paltashev teach that a non-transitory computer- readable medium storing instructions that, when executed by a processor, cause the processor to generate a stitched shader program See Vembu: Fig. 6, and [0070], "In one embodiment one or more execution units can be combined into a fused execution unit 609A-609N having thread control logic {607A-607N) that is common to the fused EUs. Multiple EUs can be fused into an EU group. Each EU in the fused EU group can be configured to execute a separate SIMD hardware thread. The number of EUs in a fused EU group can vary according to embodiments"), by:
identifying a set of shader programs to include in the stitched shader program (See Vembu: Fig. 4, and [0048], "In various embodiments the 3D pipeline 312 includes fixed function and programmable logic to process one or more shader programs, such as vertex shaders, geometry shaders, pixel shaders, fragment shaders, compute shaders, or other shader programs, by processing the instructions and dispatching execution threads to the graphics core array 414"), wherein the set of shader programs includes at least one multiversion shader program that includes a first version of instructions and a second version of instructions (See Vembu: Fig. 4, and [0048], "The graphics core array 414 provides a unified block of execution 
combining the set of shader programs to form the stitched shader program, wherein the stitched shader program includes instructions corresponding to the multiversion shader 
determining a number of resources for the stitched shader program (See Vembu: Fig. 7, and [0083], "Data manipulation instructions can have a third source operand (e.g., SRC2 724), where the instruction opcode 712 determines the number of source operands. An instruction's last source operand can be an immediate (e.g., hard-coded) value passed with the instruction"; and Figs. 9A-B, and [0103], "The client unit performs the command using information in data field 906. For some commands an explicit command size 908 is expected to specify the size of the command. In some embodiments, the command parser automatically determines the size of at least some of the commands based on the command opcode"); and

Regarding claim 20, Vembu, Parenteau, and Paltashev teach all the features with respect to claim 19 as outlined above. Further, Vembu teaches that the non-transitory computer-readable medium of claim 19, further storing instructions that, when executed by the processor, cause the processor to:
compile a first shader program to generate the at least one multiversion shader program (See Vembu: Fig. 10, and [0119], "In some embodiments, operating system 1020 is a Microsoft.RTM. Windows.RTM. operating system from the Microsoft Corporation, a proprietary UNIX-like operating system, or an open source UNIX-like operating system using a variant of the Linux kernel. The operating system 1020 can support a graphics API 1022 such as the Direct3D .

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612